ROCHE, District Judge.
The following paragraphs are hereby added to the memorandum opinion of this court in the above-entitled matter filed July 2, 1959, 174 F.Supp. 663:
Intervening libelants St. Paul Fire & Marine Insurance Co., Fireman's Fund Insurance Co., and Boston Insurance Co. are entitled to recover from respondent and cross-libelant United States of America all recoverable damages sustained by them and their insured cargo owners as the result of this collision, together with costs.
With respect to Civil action No. 4255 pending in the U. S. District Court for the Western District of Washington entitled Ostrom v. Weyerhaeuser Steamship Company, which action involves a claim for personal injuries allegedly sustained by said Ostrom in this collision, if the ascertainment of the amount of recoverable damages as between Weyer-haeuser Steamship Company and the United States is referred to a special commissioner then said special commissioner shall report to this court the amount if any paid by Weyerhaeuser Steamship Company to said Ostrom in compromise of said lawsuit or the satisfaction of final decree therein leaving the question as to whether such an amount is a recoverable item of said Weyerhaeuser Steamship Company’s damages herein for decision by this court.
It is so ordered.